Exhibit 10.1

AMENDMENT NUMBER FOUR

TO THE

HENRY SCHEIN, INC.

SECTION 162(m) CASH BONUS PLAN

WHEREAS, Henry Schein, Inc. (the “Company”) maintains the Henry Schein, Inc.
Section 162(m) Cash Bonus Plan, as amended (the “Plan”);

WHEREAS, pursuant to Section 7.2 of the Plan, the Company has reserved the right
to amend the Plan;

WHEREAS, pursuant to the Company’s Compensation Committee Charter, the Board
delegated authority to the Compensation Committee to amend the Plan; and

WHEREAS, the Compensation Committee desires to amend the Plan to extend the term
thereof.

NOW, THEREFORE, the Plan is hereby amended, effective on the date of the
Company’s 2013 annual stockholders’ meeting, subject to stockholder approval at
the 2013 annual stockholders’ meeting, as follows:

 

(i) Subject to stockholder approval at the 2013 annual stockholders’ meeting,
Section 7.1 of the Plan is hereby amended to add the following new paragraph to
the end thereof:

“(d) The Plan is amended to extend the term to December 31, 2017, effective on
the date of the Company’s 2013 annual stockholders’ meeting, subject to
stockholder approval at the 2013 annual stockholders’ meeting. Notwithstanding
Section 7.1(a), 7.1(b), and 7.1(c), subject to stockholder approval of the Plan,
as amended, at the 2013 annual stockholders’ meeting, a bonus may be payable
under this Plan in respect to fiscal years beginning after December 31, 2013,
provided that no bonus shall be payable under this Plan in respect to any fiscal
year beginning after December 31, 2017.”

 

(ii) Except as amended hereby and expressly provided herein, the Plan shall
remain in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed May 14, 2013.

 

HENRY SCHEIN, INC.   By:  

/s/ Michael S. Ettinger

    Name:   Michael S. Ettinger     Title:   Senior Vice President